***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
         KATIE N. CONROY v. AMMAR A. IDLIBI
                     (AC 39538)
                       Alvord, Keller and Bishop, Js.

                                   Syllabus

The defendant appealed to this court from the judgment of the trial court
    dissolving his marriage to the plaintiff. The trial court found that the
    marriage had broken down irretrievably, without allocating fault for the
    breakdown, and issued certain orders for the payment of alimony and
    the distribution of property. On appeal, the defendant claimed that the
    trial court erred by finding that neither party bore greater responsibility
    for the breakdown of the marriage and in making financial awards that
    were favorable to the plaintiff. Held:
1. The trial court’s factual finding that neither party was more responsible
    than the other for the breakdown of the marriage was supported by the
    evidence and was not clearly erroneous; although the defendant claimed
    that the court should have found that the plaintiff bore greater responsi-
    bility for the breakdown of the marriage because she had engaged in a
    sexual extramarital affair, the court considered the evidence of the
    plaintiff’s affair and found that it was not sexual in nature, and the
    record provided an ample basis to conclude that, despite the evidence
    of the plaintiff’s alleged affair, both parties bore some responsibility for
    the breakdown of the marriage, as the plaintiff’s testimony, which the
    court was free to credit, provided an account of the defendant’s attempts
    to control varied aspects of her life and allegations against the defendant
    of physical abuse, which left the court to balance the evidence of the
    plaintiff’s affair with the defendant’s own misconduct.
2. The trial court did not err in making its financial awards; a review of
    the record showed that the court properly considered the appropriate
    statutory factors and that the awards were both supported by the evi-
    dence and within the parameters of the court’s discretion, as the defen-
    dant’s claims were premised on the argument that because the court
    did not find that the plaintiff’s extramarital affair was the cause of
    the breakdown of the marriage, the court abused its discretion by not
    considering that fault when making the financial awards, and this court
    determined that the trial court did not err by finding that neither party
    was more at fault for the breakdown of the marriage.
           Argued February 20—officially released July 17, 2018

                             Procedural History

   Action for the dissolution of a marriage, and for other
relief, brought to the Superior Court in the judicial dis-
trict of New Britain and tried to the court, Carbonneau,
J.; judgment dissolving the marriage and granting cer-
tain other relief, from which the defendant appealed to
this court; thereafter, the court, Carbonneau, J., denied
the defendant’s motion for modification of alimony;
subsequently, the court, Carbonneau, J., denied the
plaintiff’s motion for contempt. Dismissed in part;
affirmed.
   Tareq Al Ahmad, for the appellant (defendant).
   Jeremiah Ollennu, for the appellee (plaintiff).
                           Opinion

   KELLER, J. The defendant, Ammar A. Idlibi, appeals
from the judgment of the trial court dissolving his mar-
riage to the plaintiff, Katie N. Conroy. The defendant
claims that the court erred (1) by finding that neither
party bore greater responsibility for the breakdown of
the marriage and (2) in making financial awards that
were favorable to the plaintiff.1 We affirm the judgment
of the court.2
   The court found the following facts. In 2005, the plain-
tiff, when she was eighteen years old and while living
in California, began to communicate with the defendant
over the internet. The plaintiff was estranged from her
mother at the time and living with her grandmother.
At first, the plaintiff and the defendant discussed the
plaintiff’s interest in the defendant’s faith, Islam. The
topic of conversation quickly shifted from the defen-
dant’s faith to marriage. ‘‘About three weeks after meet-
ing online, [the] defendant flew to California, picked
up [the] plaintiff, brought her to Connecticut and
they married.’’
   Initially, the plaintiff and the defendant were happily
married. The defendant, a dentist, opened his own prac-
tice in 2007. His high income level from this practice
enabled the parties to enjoy a lavish lifestyle. They had
three children during the marriage.
  Despite initial marital bliss, ‘‘[t]he seeds of this disso-
lution were sown at the very time the relationship
began.’’ The plaintiff alleged that the defendant exerted
overbearing control over many aspects of her life and
that he physically assaulted her. The defendant har-
bored suspicions that the plaintiff was unfaithful during
the marriage. The defendant’s dental practice also went
through down periods, placing financial strain upon
them and forcing the plaintiff to loan the business the
total balance of an education fund, about $132,000, left
to her by her deceased father.
   The plaintiff commenced this proceeding on May 19,
2015, seeking to dissolve her ten year marriage to the
defendant. Following a trial, the court, on August 15,
2016, rendered a judgment of dissolution, finding that
the marriage had broken down irretrievably. The court
did not allocate fault for the breakdown of the marriage.
Pursuant to the dissolution decree, the court made cer-
tain orders for the payment of alimony and the distribu-
tion of property.3
                              I
  The defendant first claims that the court should have
found that the plaintiff was at fault for the breakdown
of the parties’ marriage due to an alleged affair.
  The court made the following findings relevant to
this claim. ‘‘The marriage of the parties is dissolved on
the grounds of irretrievable breakdown. Both parties
are declared to be single and unmarried.’’ The court
‘‘ascribe[d] no greater fault for the breakdown of the
marriage to either party.’’ With respect to the alleged
affair, the court, having considered the allegation that
the plaintiff engaged in a relationship during the mar-
riage with another man named George Jones, found
that there was ‘‘no direct evidence of [the plaintiff] and
[Jones] ever having sex.’’
   ‘‘The trial court’s findings [of fact] are binding upon
this court unless they are clearly erroneous in light of
the evidence . . . .’’ (Internal quotation marks omit-
ted.) Marinos v. Building Rehabilitations, LLC, 67
Conn. App. 86, 89, 787 A.2d 46 (2001). ‘‘A factual finding
is clearly erroneous when it is not supported by any
evidence in the record or when there is evidence to
support it, but the reviewing court is left with the defi-
nite and firm conviction that a mistake has been made.
. . . Simply put, we give great deference to the findings
of the trial court because of its function to weigh and
interpret the evidence before it and to pass upon the
credibility of witnesses.’’ (Internal quotation marks
omitted.) DiVito v. DiVito, 77 Conn. App. 124, 137,
822 A.2d 294, cert. denied, 264 Conn. 921, 828 A.2d
617 (2003).
   After carefully reviewing the evidence, we conclude
that the court’s factual finding that neither party was
more responsible than the other for the breakdown of
the marriage was not clearly erroneous. The defendant
argues that the court should have found that the plaintiff
bore greater responsibility for the breakdown of the
marriage because she engaged in a sexual extramarital
affair. The court considered the evidence of the plain-
tiff’s extramarital affair and found that it was not sexual
in nature. The plaintiff, although admitting during her
testimony that she had an affair with Jones, did not
state that she had a sexual relationship with him. The
court was free to credit her testimony. In addition, the
record provides an ample basis to conclude that, despite
the evidence of the plaintiff’s alleged affair, both parties
were responsible for the breakdown of the marriage.
The plaintiff’s testimony provides an account of the
defendant’s attempts to control varied aspects of her
life and allegations of physical abuse. This left the court
to balance the evidence of the plaintiff’s affair with the
defendant’s own misconduct. Accordingly, the court’s
finding that neither party was more at fault for the
breakdown of the marriage was supported by the evi-
dence and, thus, it was not clearly erroneous.
                             II
  The defendant claims that the court erred in making
several financial awards. Specifically, the defendant
claims that the court erred in (1) setting the amount
and duration of alimony; (2) rendering a monetary judg-
ment in favor of the plaintiff; (3) allowing the plaintiff
to take sole possession of certain marital property; (4)
finding that he should be solely liable for certain debts;
and (5) awarding the plaintiff attorney’s fees.
   The court found the following facts relevant to this
claim. ‘‘This is a ten year marriage. The plaintiff is
twenty years younger than [the] defendant. Both are
now highly stressed by the breakdown of their marriage
and the ensuing conflict resulting in their numerous,
adversarial and tension-filled appearances in various
courtrooms. [The] plaintiff suffers from temporary or
treatable conditions, and [the] defendant is relatively
healthy for his age. They lived a high [lifestyle] thanks
to [the] defendant’s many years of training and his earn-
ings as a dental specialist. The lurid drama of this disso-
lution and the other court proceedings will eventually
fade from public view. [The] defendant’s dental practice
will recover, giving him a greater capacity than [the]
plaintiff for future acquisition of capital assets and
income. However, [the] plaintiff is—using [the] defen-
dant’s words—‘intelligent and capable.’ While her voca-
tional skills and employability may be limited now, she
has many years to seek an education or training in order
to provide for herself and the support of her children.’’
   The court found that there should be ‘‘a sufficient
amount of rehabilitative alimony flowing from [the]
defendant to [the] plaintiff for a term allowing [the]
plaintiff a realistic opportunity to seek education or
vocational training . . . . [O]ne or both of these par-
ents may in the future have a support obligation to their
children. Such a future support obligation shall not be
considered a substantial change of circumstances to
raise or lower alimony because the court took these
circumstances into account when deciding its ali-
mony order.’’
   The court ordered that the defendant ‘‘shall pay $1250
per week alimony to [the] plaintiff for a term of five
years from the date of this decision. Such alimony shall
be taxable income to [the] plaintiff and deductible to
[the] defendant. The term of the alimony is nonmodifi-
able. . . . Alimony ends upon the death of either party
or [the] plaintiff’s remarriage. The terms of [General
Statutes §] 46b-86 (b) are incorporated by reference
into these orders.’’
   With respect to property distributions, the court
issued the following orders: ‘‘[The] defendant shall
immediately transfer by means of a qualified domestic
relations order (QDRO) one half . . . of his RBC
Wealth Management retirement account . . . that
accrued from the date of the marriage to the date of
this decision plus gains and losses incurred from the
date of the decision until the date of distribution. [The]
defendant may choose a qualified professional to assist
in the preparation of such an order. He shall be solely
responsible for any and all costs of preparation or imple-
mentation. The court retains jurisdiction over the prepa-
ration and effectuation of any QDRO. . . .
  ‘‘[The] plaintiff shall keep all other personal property
now in her possession without further claim by [the]
defendant. . . .
   ‘‘[The] defendant shall pay [the] plaintiff a lump sum
property settlement of $132,000 on or before five years
from the date of this decision.’’
  With respect to the debts, the court made the follow-
ing factual findings. ‘‘[The] defendant shall be solely
responsible for the timely payment of all debts listed
under ‘III Liabilities,’ including the addendum for this
category, on his May 23, 2016 financial affidavit. These
debts include the full amounts owed to the Internal
Revenue Service and Connecticut’s Department of Rev-
enue Services.
   ‘‘[The] defendant shall also be solely responsible for
the timely payment of the following debts listed by [the]
plaintiff on her May 11, 2016 financial affidavit: ‘Federal
Tax Lien,’ CCMC (children’s care/copay) and four bills
to Bristol Hospital totaling $474. He shall hold her harm-
less thereon. If [the] plaintiff provides written proof of
her payment of any of these bills, then [the] defendant
shall reimburse her for that which she paid. Otherwise,
he may pay the provider directly. . . .
  ‘‘[The] plaintiff shall be solely responsible for all other
debts listed on her May 11, 2016 financial affidavit. She
shall hold [the] defendant harmless thereon.’’ (Foot-
note omitted.)
    With respect to attorney’s fees, the court found that
‘‘[the] defendant has been the sole support of this family
since 2008. [The] plaintiff has not worked outside her
home since that time, and she suffers from a medical
condition that currently keeps her from working. She
has no substantial assets or resources upon which she
may draw except from [the] defendant. . . . The court
previously ordered [the] defendant to pay [the] plaintiff
an allowance to prosecute of $5000 . . . and an addi-
tional $2500 later on.’’ (Citations omitted.)
  The court ordered that the ‘‘defendant shall pay the
sum of $12,500 toward [the] plaintiff’s attorney’s fees
as follows: $2500 by December 31, 2016, $5000 by June
30, 2017, and $5000 by December 31, 2017.’’
  ‘‘An appellate court will not disturb a trial court’s
orders in domestic relations cases unless the court has
abused its discretion or it is found that it could not
reasonably conclude as it did, based on the facts pre-
sented. . . . In determining whether a trial court has
abused its broad discretion in domestic relations mat-
ters, we allow every reasonable presumption in favor
of the correctness of its action. . . . This standard of
review reflects the sound policy that the trial court has
the opportunity to view the parties first hand and is
therefore in the best position to assess all of the circum-
stances surrounding a dissolution action, in which such
personal factors such as the demeanor and the attitude
of the parties are so significant. . . .
   ‘‘Importantly, [a] fundamental principle in dissolution
actions is that a trial court may exercise broad discre-
tion in . . . dividing property as long as it considers
all relevant . . . criteria [in General Statutes § 46b-81].4
. . . While the trial court must consider the delineated
statutory criteria [when allocating property], no single
criterion is preferred over others, and the court is
accorded wide latitude in varying the weight placed
upon each item under the peculiar circumstances of
each case. . . . In dividing up property, the court must
take many factors into account. . . . A trial court, how-
ever, need not give each factor equal weight . . . or
recite the statutory criteria that it considered in making
its decision or make express findings as to each statu-
tory factor.’’ (Footnote added; internal quotation marks
omitted.) Kent v. DiPaola, 178 Conn. App. 424, 431–32,
175 A.3d 601 (2017).
   ‘‘The generally accepted purpose of . . . alimony is
to enable a spouse who is disadvantaged through
divorce to enjoy a standard of living commensurate
with the standard of living during marriage. . . . In
addition to the marital standard of living, the trial court
must also consider the factors in [General Statutes]
§ 46b-82 when awarding alimony. . . .
   ‘‘General Statutes § 46b-82 (a) provides in relevant
part that [i]n determining whether alimony shall be
awarded, and the duration and amount of the award,
the court shall consider the evidence presented by each
party and shall consider the length of the marriage, the
causes for the . . . dissolution of the marriage . . .
the age, health, station, occupation, amount and sources
of income, earning capacity, vocational skills, educa-
tion, employability, estate and needs of each of the
parties and the [division of property made] pursuant to
[General Statutes §] 46b-81 . . . .’’ (Citations omitted;
internal quotation marks omitted.) Horey v. Horey, 172
Conn. App. 735, 740–41, 161 A.3d 579 (2017). ‘‘The court
is to consider these factors in making an award of
alimony, but it need not give each factor equal weight.
. . . We note also that [t]he trial court may place vary-
ing degrees of importance on each criterion according
to the factual circumstances of each case. . . . There
is no additional requirement that the court specifically
state how it weighed the statutory criteria or explain
in detail the importance assigned to each statutory fac-
tor. . . .
   ‘‘[T]he record must indicate the basis for the trial
court’s award. . . . There must be sufficient evidence
to support the trial court’s finding that the spouse
should receive time limited alimony for the particular
duration established. If the time period for the periodic
alimony is logically inconsistent with the facts found
or the evidence, it cannot stand.’’ (Citation omitted;
internal quotation marks omitted.) Id., 741.
   ‘‘General Statutes § 46b-62 governs the award of
attorney’s fees in dissolution proceedings. That section
provides in part that the court may order either spouse
. . . to pay the reasonable attorney’s fees of the other
in accordance with their respective financial abilities
and the criteria set forth in [§] 46b-82.’’ (Footnote omit-
ted; internal quotation marks omitted.) Bornemann v.
Bornemann, 245 Conn. 508, 542, 752 A.2d 978 (1998).
‘‘[These criteria include] the length of the marriage, the
causes for the . . . dissolution of the marriage or legal
separation, the age, health, station, occupation, amount
and sources of income, vocational skills, employability,
estate and needs of each of the parties . . . . In making
an award of attorney’s fees under [§ 46b-82], [t]he court
is not obligated to make express findings on each of
these statutory criteria. . . .
   ‘‘Courts ordinarily award counsel fees in divorce
cases so that a party . . . may not be deprived of [his
or] her rights because of lack of funds. . . . Where,
because of other orders, both parties are financially
able to pay their own counsel fees they should be per-
mitted to do so. . . . An exception to the rule . . . is
that an award of attorney’s fees is justified even where
both parties are financially able to pay their own fees
if the failure to make an award would undermine its
prior financial orders . . . . Whether to allow counsel
fees [under § 46b-82], and if so in what amount, calls
for the exercise of judicial discretion. . . . An abuse
of discretion in granting counsel fees will be found only
if [an appellate court] determines that the trial court
could not reasonably have concluded as it did.’’ (Cita-
tions omitted; internal quotation marks omitted.) Id.,
542–43.
   Our review of the record leads us to conclude that
the court properly considered the appropriate statutory
factors and that the awards made by the court were both
supported by the evidence and within the parameters
of the court’s discretion. The defendant’s claims are
premised on the argument that because the court did
not find that the plaintiff’s affair was the cause of the
breakdown of the parties’ marriage, the court abused
its discretion by not considering that fault when making
financial awards. As previously discussed in this opin-
ion, however, the court did not err by finding that nei-
ther party was more at fault for the breakdown of the
marriage. Thus, the defendant’s claims warrant no fur-
ther review.
  The portion of the defendant’s appeal challenging
the trial court’s finding that if he obtains a monetary
judgment against the plaintiff in a separate proceeding,
that shall be considered a significant change in circum-
stances to warrant a review of the defendant’s alimony
obligation is dismissed. The judgment is affirmed in all
other respects.
      In this opinion the other judges concurred.
  1
     At oral argument, the defendant waived his claim that ‘‘the trial court
err[ed] by awarding [the] plaintiff attorney’s fees postjudgment while an
appeal is pending.’’
   The defendant also claims that the court made improper credibility deter-
minations. ‘‘An appellate court must defer to the trier of fact’s assessment
of credibility because [i]t is the [fact finder] . . . [who has] an opportunity
to observe the demeanor of the witnesses and the parties; thus [the fact
finder] is best able to judge the credibility of the witnesses and to draw
necessary inferences from them.’’ (Internal quotation marks omitted.) Cim-
ino v. Cimino, 174 Conn. App. 1, 11, 164 A.3d 787, cert. denied, 327 Conn.
929, 171 A.3d 455 (2017). Mindful of these principles, we decline to review
the court’s credibility determinations.
   2
     We dismiss the portion of the appeal in which the defendant claims that
the trial court improperly determined that if the plaintiff is found to be
liable to the defendant in a separate matter commenced by the defendant,
that finding shall be deemed a substantial change in the plaintiff’s circum-
stances to warrant a review of the defendant’s alimony obligation because
it is moot. We take judicial notice that the defendant has withdrawn the
separate action. As a result, this claim is moot. See Sweeney v. Sweeney,
271 Conn. 193, 201, 856 A.2d 997 (2004).
   3
     The court did not make findings with regard to child custody. The court
noted that ‘‘there is an ongoing proceeding before the Juvenile Court against
[the] plaintiff and [the] defendant’’ and, as a result, left any determinations
on custody to that court. At the time of oral argument, the state had custody
of the parties’ children.
   4
     General Statutes 46b-81 (c) provides: ‘‘In fixing the nature and value of
the property, if any, to be assigned, the court, after considering all the
evidence presented by each party, shall consider the length of the marriage,
the causes for the annulment, dissolution of the marriage or legal separation,
the age, health, station, occupation, amount and sources of income, earning
capacity, vocational skills, education, employability, estate, liabilities and
needs of each of the parties and the opportunity of each for future acquisition
of capital assets and income. The court shall also consider the contribution
of each of the parties in the acquisition, preservation or appreciation in
value of their respective estates.’’